Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Krueger et al. (US 6626254) and the WIPO document to Hay et al. (WO 2019/013766).
Krueger et al. discloses a drilling assembly for drilling deviated wellbores.  It includes a drill bit; a drilling motor; a bearing assembly and a steering device is integrated into drilling motor assembly.  The steering device contains a plurality of force application members disposed at an outer surface of the drilling motor assembly.  A power unit in the housing provides pressurized fluid to the force application members.  A control device for independently operating each of the force application members is disposed in the drilling motor assembly, and is controlled by a control circuit or unit.
Hay et al. discloses a downhole steering assembly.  It includes a variable pressure valve (230), which has first valve element (240) being movable by actuation by a motor (210).  Second valve element (250) includes an orifice.  A piston (218) is coupled to a steering pad (216) for applying force against a wellbore wall to steer a direction of a drill string, where the first valve element is movable with respect to the second valve element to change flow through first valve element orifice and second valve element orifice to modify fluid pressure within a flow channel (205) that is exerted against the piston.  The first and second valve elements are movable relative to each other to increase or decrease flow toward the piston for controlling actuation of the piston.
The prior art of record fails to disclose, alone or in combination, the key features of “a pump configured to pump a fluid; a power source independent of the downhole motor, the power source configured to power the pump”, “a variable pressure control valve in fluid communication with the pump” and “a controller configured to operate the variable pressure control valve at a range of 
The prior art of record fails to disclose, alone or in combination, the key features of “b) a pump configured to pump a fluid; c) a power source independent of the downhole motor, the power source configured to power the pump”, “e) a variable pressure control valve in fluid communication with the pump” and “f) a controller configured to operate the variable pressure control valve at a range of operating system pressures, wherein the range of operating system pressures includes a minimum system pressure and a maximum system pressure, wherein the variable pressure control valve is configured to adjust the operating system pressure between the range of operating system pressures so as to adjust the force applied to the steering member by the piston” in combination with the other limitations currently presented in the combination of claim 12.
The prior art of record fails to disclose, alone or in combination, the key features of “adjusting the operating system pressure of the hydraulic circuit via a variable pressure control valve that is in fluid communication with the hydraulic circuit, such that the variable pressure control valve changes the operating system pressure from a first operating system pressure to a second operating system pressure” and “pumping the fluid through the hydraulic circuit of the rotary steering tool at the second operating system pressure, such that the fluid actuates the piston; and applying a second force to the steering member via the piston.” in combination with the other limitations currently presented in the combination of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676